COMPOSITIONALLY MODIFIED SILICON COATINGS FOR USE IN A LITHIUM ION BATTERY ANODE
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
	
Status of Claims
Claims 1-22 are pending, wherein claims 5, 11 and 14 are amended and claims 19-22 were previously withdrawn. Claims 1-18 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2022 are being considered by the examiner.
The IDS contains a non-English KR Office Action. 37 CFR 1.98(a)(3)(ii) states that if a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation shall accompany the statement. Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches. See MPEP § 609.

Claim Rejections - 35 USC § 103
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150325852 A1, hereafter Wang) in view of Niu et al. (US 20150140333 A1, hereafter Niu) and Park et al. (US 20170187070 A1, hereafter Park).
Regarding claims 1-4, Wang teaches an anode for a lithium battery (Abstract), comprising:
a substrate (320, Fig. 3);
an array of nanowires (e.g., silicon nanowires, [0047]) rooted to the substrate, the nanowires each having a surface (See 310, Fig. 3);
a first layer (e.g., silicon layer, [0005]) coating most or all of the surfaces of the nanowires (See 340, Fig. 3); and
a second layer over the first layer, any exposed surfaces of the nanowires, and the substrate (See 320, Fig. 3; and [0005]), the second layer comprising silicon (at least [0005]).
Wang is silent about the use of SiEx material as a material of the first layer. However, Niu discloses that silicon nanowires can be coated by either a poly-silicon layer or a silicon oxide layer (at least: [0011], [0017], [0148]-[0149], [0163]). That is, the poly-silicon layer and the silicon oxide layer are functional equivalents as coatings on silicon nanowires. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed a silicon oxide layer taught by Niu as an alternative to the first layer of silicon of Wang, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). The silicon oxide reads on SiEx as claimed, wherein E is oxygen.
Wang in view of Niu is silent about the molar fraction x of O in the silicon oxide. However, it is known in the art that a silicon oxide SiOx, wherein 0<x<2, can be disposed on silicon nanowires ([0076], Wang). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used SiOx, wherein 0<x<2, as taught by Park, as the silicon oxide of Wang in view of Niu, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See MPEP § 2144.07.
The above range of 0<x<2 overlaps the claimed ranges of x in claims 1-5, respectively.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Wang as modified teaches the anode of claim 1, and further teaches the density of the first layer is getting denser toward the outer part of the layer ([0068], Wang), which reads on the claimed “a concentration gradient of E in the SiEx material varies through a thickness direction of the first layer”.
Regarding claim 6, Wang as modified teaches the anode of claim 1, wherein the density of the second layer is greater than the density of the first layer ([0005], Wang).
Regarding claim 7, Wang as modified teaches the anode of claim 1, wherein the average density of the first layer is less than 2.1 g/cm3 ([0005], Wang).
Regarding claim 8, Wang as modified teaches the anode of claim 1, wherein the average density of the second layer is greater than 2.25 g/cm3 ([0005], Wang), reading on “greater than 2.0 g/cm3” as claimed.
Regarding claim 9, Wang as modified teaches the anode of claim 1, wherein the density of the first layer varies throughout the first layer ([0068], Wang).
Regarding claim 10, Wang as modified teaches the anode of claim 1, wherein the density of the second layer varies throughout the first layer ([0068], Wang).
Regarding claim 11, Wang as modified teaches the anode of claim 1, wherein the first layer is non-conformal to the array of nanowires ([0006], Wang).
Regarding claim 12, Wang as modified teaches the anode of claim 1, wherein the second layer is conformal to the first layer ([0006], Wang).
Regarding claim 13, Wang as modified teaches the anode of claim 1, and Park further discloses that a graphene layer can be coated on the silicon oxide layer to implement a clamping effect so as to help silicon to expand and lithium ions to diffuse during a lithiation process ([0014]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further modified Wang as modified to dispose a graphene on the silicon oxide layer of Wang as modified, as taught by Park, in order to help silicon to expand and lithium ions to diffuse during a lithiation process. The graphene layer reads on the claimed third layer comprising no silicon.
Regarding claim 14, Wang as modified teaches the anode of claim 1, wherein the array of nanowires comprises silicide nanowires (at least [0010], Wang).
Regarding claim 15, Wang as modified teaches the anode of claim 1, wherein the first layer has a thickness of about 0.5 µm to 10 µm at its maximum diameter ([0037], Wang), overlapping the range of between 5 and 20 µm as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 16, Wang as modified teaches the anode of claim 1, and wherein the second layer has a thickness of between 10 nm and 500 nm ([0037], Wang).
Regarding claim 17, Wang as modified teaches the anode of claim 1, wherein the second layer has a thickness of between 10 nm and 500 nm ([0037], Wang), overlapping the instantly claimed range of from 5 to 100 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 18, Wang as modified teaches a lithium battery, comprising:
an anode as in claim 1;
a lithium-containing cathode; and
an electrolyte in ionic communication with both the anode and the cathode (See at least [0075] and Fig. 9B of Wang).

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
Applicant argues that “Wang and Niu do not use silicon for the same purpose” and “The fact that polysilicon or oxide can strengthen a nanofiber is not relevant to Wang and does not provide a rationale for one having skill in the art to modify Wan[t]g as proposed”.
In response, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336. In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP § 2144. IV.
In In re Dillon, applicant claimed a composition comprising a hydrocarbon fuel and a sufficient amount of a tetra-orthoester of a specified formula to reduce the particulate emissions from the combustion of the fuel. The claims were rejected as obvious over a reference which taught hydrocarbon fuel compositions containing tri-orthoesters for dewatering fuels, in combination with a reference teaching the equivalence of tri-orthoesters and tetra-orthoesters as water scavengers in hydraulic (nonhydrocarbon) fluids. The Board affirmed the rejection finding "there was a ‘reasonable expectation’ that the tri- and tetra-orthoester fuel compositions would have similar properties based on ‘close structural and chemical similarity’ between the tri- and tetra-orthoesters and the fact that both the prior art and Dillon use these compounds ‘as fuel additives’." 919 F.2d at 692, 16 USPQ2d at 1900. The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901.

In the instant case, note that “the same purpose” in the rationale of known functional equivalency applied in the rejections refers to the formation of a coating on silicon nanowires by either a poly-silicon layer or a silicon oxide layer, as taught by Niu. In other words, to form a coating on silicon nanowires (purpose), a poly-silicon and a silicon oxide are functional equivalents. The combination of Wang and Niu is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727